Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                PageID.25659      Page 1 of 15



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

  BRIAN LYNGAAS, D.D.S.,
  individually and as the
  representative of a class of
  similarly situated persons,

                Plaintiff,
                                                             Case No. 17-10910
  v
                                                             HON. MARK A. GOLDSMITH
  CURADEN AG, et al.,

              Defendants.
  _________________________________/

                                OPINION & ORDER
                          GRANTING IN PART PLAINTIFF’S
                      MOTION FOR ENTRY OF JUDGMENT (Dkt. 138)

         This matter is before the Court on Plaintiff Brian Lyngaas’s motion for entry of judgment

  seeking approval of his proposed judgment, claim form, and notice of judgment (Dkt. 138). This

  motion has been fully briefed. Because oral argument will not assist in the decisional process,

  the motion will be decided based on the parties’ briefing. See E.D. Mich. LR 7.1(f)(2); Fed. R.

  Civ. P. 78(b). For the reasons discussed below, the Court grants Lyngaas’s motion for entry of

  judgment, but requires certain modifications of the proposed claim form and notice of judgment.

                                       II. BACKGROUND

          In this class action, Lyngaas asserted that on March 8 and March 28, 2016, he received

  unsolicited fax advertisements from Defendants Curaden AG and Curaden USA, in violation of

  the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. The Court conducted a

  bench trial on September 18 and September 19, 2019.




                                                 1
Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                   PageID.25660       Page 2 of 15



          Following trial, the Court entered an opinion and order setting forth its findings of fact

  and conclusions of law. See generally 11/21/19 Op. (Dkt. 129). In the opinion, the Court held

  that Lyngaas established that Curaden USA violated the TCPA by sending two unsolicited fax

  advertisements to him individually and by broadcasting the advertisements in two mass fax

  campaigns. Id. at 34. However, because Lyngaas did not establish the total number of faxes sent

  class-wide, the Court held that a claims administration process was necessary to afford potential

  class members the opportunity to establish their receipt of Curaden USA’s unsolicited faxes. Id.

  at 35. As for Curaden AG, the Court held that Lyngaas failed to establish its liability under the

  TCPA. Id. at 10-17.

          Although the parties were to confer regarding the details of the claims administration

  process, the Court set forth a basic framework for the process. Specifically, claim forms were to

  be distributed in the same manner that class notice was disseminated. Id. at 36-37. The claim

  form would require claimants to submit sworn affidavits attesting to their names, contact

  information, and the number of unsolicited faxes they received from Curaden USA. Id. at 37.

  The claims administrator was to verify the information contained in each claim form and

  affidavit with the information contained in “target lists”—documents provided by Curaden USA

  to AdMax Marketing (“AdMax”) identifying fax numbers to be targeted in the fax broadcasts.

  Id. The claims administrator was to employ a summary decision process to resolve any potential

  disputes regarding a claimant’s status as a class member. Id. Although Curaden USA would be

  entitled to participate in the claims administration process, the Court stated that it would not be

  entitled to discovery or trial regarding an individual claimant’s status as a class member. Id.




                                                   2
Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                  PageID.25661       Page 3 of 15



            The parties conferred regarding the details of the claims administration process;

  however, several disputes have arisen regarding the process and the contents of Lyngaas’s

  proposed claim form and notice of judgment. Those issues are addressed below.

                                          III. DISCUSSION

            A. Due Process

            Curaden USA raises two separate due process challenges to the claims administration

  process set forth by the Court. First, Curaden USA contends that the claims administration

  process would premise class membership determinations on potentially unreliable claim forms

  and affidavits—without affording Curaden USA its due process right to meaningfully participate

  in the process by raising individual challenges and by conducting discovery regarding individual

  claims. Second, Curaden USA contends that the claims administration process would deprive it

  of its due process right to have the scope of its liability determined by the Court as opposed to a

  claims administrator.

            It is well settled that where determinations regarding individual class members’

  entitlement to damages will impact the defendant’s total liability for damages, the defendant’s

  due process rights are implicated. Mullins v. Direct Digital, LLC, 795 F.3d 654, 658, 671 (7th

  Cir. 2015). Under such circumstances, a defendant “must be given the opportunity to raise

  individual defenses and to challenge the calculation of damages awards for particular class

  members.”      Id.   Consequently, the Court must evaluate whether the claims administration

  process outlined in the Court’s order would adequately protect Curaden USA’s due process

  rights.

            The Court’s prior order outlined a claims administration process by which claimants must

  submit claim forms and affidavits “attesting to the following information: (1) their name, (2)



                                                   3
Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                  PageID.25662       Page 4 of 15



  their contact information, including fax number and address, (3) their receipt of a fax from

  Curaden USA on March 8, 2016 and/or on March 28, 2016, and (4) that they did not expressly

  invite or permit Curaden USA to send them faxes.” 11/21/19 Op. at 37. The Court provided that

  this information would be verified by reference to the information reflected on the target lists.

  Id.   In the event the parties dispute a claimant’s status as a class member, the claims

  administrator would establish a summary decision process. Id. Completed claim forms and

  affidavits that are consistent with the information in the target lists would be paid, while

  incomplete or inconsistent claim forms and affidavits would be denied. Id. at 38.

         Under this framework, class membership determinations would be premised not only on

  claimants’ claim forms and affidavits, but also on target lists identifying the fax numbers

  Curaden USA sought to include in its fax broadcasts. The use of affidavits as a mechanism for

  establishing class membership has been approved by many courts. Indeed, “a district judge has

  discretion to allow class members to identify themselves with their own testimony and to

  establish mechanisms to test those affidavits as needed.” Mullins, 795 F.3d at 669; see also

  Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1131 (9th Cir. 2017) (“At the claims

  administration stage, parties have long relied on claim administrators, various auditing processes,

  sampling for fraud detection, follow-up notices to explain the claims process, and other

  techniques tailored by the parties and the court’ to validate claims.” (internal quotation marks

  omitted)); 3 Alba Conte & Herbert B. Newberg, Newberg on Class Actions § 10:12 (4th ed.

  2002) (“Methods of claim verification may also vary with the ease of documenting claims by

  individual members, and also with the size of the claims involved. A simple statement or

  affidavit may be sufficient where claims are small or are not readily amenable to verification.”).

  Even if an affidavit contains a false claim, a defendant’s due process rights are protected “so



                                                  4
Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                 PageID.25663       Page 5 of 15



  long as the defendant is given a fair opportunity to challenge the claim to class membership and

  to contest the amount owed each claimant during the claims administration process.” Mullins,

  795 F.3d at 671.

         In City Select Auto Sales, Inc. v. BMW of N. Am. Inc., 867 F.3d 434 (3d Cir. 2017), the

  Third Circuit considered a method of identifying class members similar to the one established by

  the Court in the present action. In City Select, although a customer database identified all

  possible recipients of the faxes at issue, the database included more entries than the number of

  faxes sent. Id. at 441. The Third Circuit held that affidavits from potential claimants regarding

  class membership, in combination with a customer database identifying “a limited set of

  potential claimants,” could provide an administratively feasible means of determining class

  membership. Id. at 441-442.

         As argued by Curaden USA, the use of self-identifying affidavits to establish class

  membership was rejected by the Third Circuit in Carrera v. Bayer Corp., 727 F.3d 300, 309 (3d

  Cir. 2013).1 See also Marcus v. BMW of N. Am., 687 F.3d 583, 594 (3d Cir. 2012). However,

  Carrera rejected “reliance on affidavits alone, without any objective records to identify class

  members or a method to weed out unreliable affidavits . . . .” Byrd v. Aaron’s Inc., 784 F.3d

  154, 170 (3d Cir. 2015) (emphasis added). In the present case, by contrast, class membership



  1
    Carrera, as well as many cases examining the due process implications of establishing class
  membership, concerned the ascertainability element of class certification. See 727 F.3d at 307.
  Carrera adopted a “heightened ascertainability” standard at the class certification stage, which
  required plaintiffs to demonstrate that there is a reliable and “administratively feasible” method
  for determining whether someone is in the class. 727 F.3d at 307-308. Many courts, including
  the Sixth Circuit, have sharply criticized this standard. See Rikos v. Procter & Gamble Co., 799
  F.3d 497, 525 (6th Cir. 2015); Mullins, 795 F.3d at 658 (holding that Carrera has the “effect of
  barring class actions where class treatment is often most needed: in cases involving relatively
  low-cost goods or services, where consumers are unlikely to have documentary proof of
  purchase”). Given that the present case is well past the class certification stage, however,
  discussion of the heightened ascertainability standard is irrelevant to this decision.
                                                  5
Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                  PageID.25664       Page 6 of 15



  will not be premised solely on claim forms and affidavits but also on objective records—namely,

  the target lists.

           Further, Carrera’s rejection of affidavits as a means of establishing class membership has

  been roundly criticized by other courts. See Mullins, 795 F.3d at 669 (holding that although a

  defendant has a due process right to challenge the plaintiffs’ evidence at the claims or damages

  stage, “[t]hat does not mean a court cannot rely on self-identifying affidavits, subject as needed

  to audits and verification procedures and challenges, to identify class members”). Accordingly,

  the Court is persuaded that establishing class membership through claim forms and affidavits,

  which will be subject to verification by reference to the target lists, is well supported under the

  law.

          The claims administration process outlined by the Court also affords Curaden USA the

  opportunity to raise individual defenses and to challenge claimants’ status as class members

  through the summary decision process.        During the summary decision process, the claims

  administrator must provide Curaden USA a reasonable opportunity to raise objections to the

  evidence supplied by a claimant and to present its own counter-evidence (e.g., that the individual

  granted Curaden USA permission to receive a fax). Although Curaden USA seeks to take

  individual discovery, it does not describe with any specificity what type of discovery it seeks,

  either in the present briefing or in its post-trial briefing. See Curaden USA Opp’n Br. at 5-6

  (Dkt. 139); Defs. Post Trial Br. at 23-24 (Dkt. 118). Moreover, the potential utility of individual

  discovery appears remote. If claimants were deposed regarding their receipt of faxes, those

  individuals would likely reiterate the information already contained in their claim forms and

  affidavits—which must be certified under penalty of perjury. Meanwhile, evidence probative of




                                                   6
Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                 PageID.25665       Page 7 of 15



  individual defenses, particularly with respect to a claimant’s permission to send the faxes, would

  likely be in Curaden USA’s own possession.

         Finally, Curaden USA contends that due process requires that the Court, and not a claims

  administrator, retain final decision-making authority regarding the scope of liability. The Court

  has already determined that Curaden USA is liable on a class-wide basis. Therefore, all that

  remains is to determine class membership, which will then determine the full extent of damages

  owed. As explained above, these issues may be resolved during a claims administration process

  as long as the defendants are afforded the opportunity to challenge the claims to class

  membership and the amount of damages owed. Mullins, 795 F.3d at 671. Further, this Court

  will be the ultimate decision-maker should either party object to the determinations of the claim

  administrator. Within thirty days after the completion of the determination of claims by the

  claims administrator, either party may file a motion to reopen the case to seek a ruling regarding

  any objections to the claims administrator’s rulings.

         Accordingly, the Court finds that Curaden USA’s due process rights are adequately

  protected under the claims administration process.

         B. Use of Summary Report Logs

         Next, Curaden USA objects to Lyngaas’s anticipated use of summary report logs for the

  following two purposes: (1) to determine the potential claimants to whom the claim forms and

  affidavits will be sent, and (2) to pre-populate the proposed claim forms and affidavits with

  potential claimants’ information. Because the Court ruled that the summary report logs were

  inadmissible given Lyngaas’s failure to establish their reliability, 11/21/19 Op. at 24, Curaden

  USA maintains that the information contained in these reports should not be used as the basis for

  determining class membership.



                                                   7
Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                  PageID.25666       Page 8 of 15



         The Court ordered that claim forms and affidavits would be distributed to potential class

  members in the same manner that class notice was disseminated: by sending them “‘to each of

  the fax numbers identified as having been sent one or more of the faxes at issue in this

  case . . . .’” Id. at 36 (quoting 7/3/19 Order at 5 (Dkt. 100)). Class counsel sent class notice to

  the fax numbers identified by the summary report logs as having successfully received one or

  both of the fax transmissions at issue; the notice was successfully sent to 30,074 persons, nine of

  whom opted out. Pl. Mot. at 11; 7/22/19 Merryman Aff. ¶ 10 (Dkt. 106); 10/11/19 Merryman

  Aff. ¶ 5 (Dkt. 117).

         Distribution of claim forms and affidavits need not be confined only to persons likely to

  be class members. In many cases, notices of settlement are published nationally and claim forms

  are made generally available to the public. See, e.g., Low v. Trump Univ., LLC, 246 F. Supp. 3d

  1295, 1311 (S.D. Cal. 2017) (approving the publication of settlement notice in the national

  edition of USA Today and the posting of all settlement-related documents on the settlement

  website); Allan v. Realcomp II, Ltd., No. 10-cv-14046, 2014 WL 12656543, at *3 (E.D. Mich.

  May 29, 2014) (approving the publication of settlement notice in the Detroit Free Press); Mahan

  v. Trex Co., Inc., No. 09-cv-00670, 2013 WL 12173034, at *4 (N.D. Cal. Aug. 27, 2013)

  (approving the publication of settlement notice in the national edition of USA Today and the

  posting of claim forms on the defendant’s public website and on the settlement website).

         Here, rather than the claim forms and affidavits being made generally available to the

  public, they will be distributed to a far narrower audience composed of individuals who are

  reasonably believed to be class members. Admissible target lists establish the universe of fax

  numbers originally supplied by Curaden USA to AdMax to be targeted in the fax broadcasts.

  Meanwhile, the summary report logs identify a subset of the fax numbers on the target lists that



                                                  8
Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                   PageID.25667       Page 9 of 15



  Lyngaas suspects successfully received the faxes at issue. Thus, Lyngaas seeks to refine the

  target lists by reference to the summary report logs and to exclude from distribution the fax

  numbers that are not suspected to have received the faxes. Far from resulting in prejudice to

  Curaden USA, exclusion of these fax numbers on the basis of the summary report logs will

  insulate Curaden USA from a greater risk of mistaken or fraudulent claims.

         The fact that the summary report logs were inadmissible at trial to establish the aggregate

  number of faxes sent class-wide is immaterial. First, Curaden USA cites no authority requiring

  that distribution of claim forms and affidavits be made only to individuals identified by reference

  to admissible evidence. Second, Lyngaas seeks to use the summary report logs simply as a

  means to distribute claim forms and affidavits and not to establish damages. Determinations

  regarding class membership and the aggregate amount of damages will not be premised on the

  summary report logs but rather on properly completed claim forms and affidavits, which will

  then be verified by reference to admissible target lists. Because the scope of Curaden USA’s

  ultimate liability will not be premised on the summary report logs, the use of these reports for the

  limited purpose of distributing claim forms is unobjectionable.

         With respect to the contents of the claim form, the Court stated in its opinion that

  claimants must submit sworn affidavits attesting to their name, fax number, address, and the

  number of faxes received from Curaden USA. 11/21/19 Op. at 37. Lyngaas’s proposed claim

  form would pre-populate this information based on data drawn from the summary report logs.

  Proposed Claim Form at 2, Ex. B to Pl. Mot. (Dkt. 138-2). The claimant would then be directed

  to review the information and either (1) verify under penalty of perjury that the information is

  correct, or (2) correct the information and verify under penalty of perjury that the revised

  information is correct. Id.



                                                   9
Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                    PageID.25668       Page 10 of 15



          Requiring claimants to affirmatively provide their identification and contact information

   would add a layer of verification—thereby lessening the possibility of a mistaken or false claim

   being processed—and it would not be overly burdensome for claimants.                  Consequently,

   claimants will be required to supply this information, rather than simply verify information

   contained in pre-populated fields.

          C. Claims Administrator

          Lyngaas proposes using Class-Settlement.com as a claims administrator, as class counsel

   have worked with this administrator in over twenty TCPA class actions, and have found its work

   to be reliable and professional. Pl. Mot. at 13. Curaden USA objects to the selection of an

   administrator with whom class counsel have a longstanding relationship, arguing that the

   administrator may not be impartial. But the mere fact that Class-Settlement.com has handled

   claims administration processes in a number of class actions involving class counsel does not

   establish that it would be biased in performing its obligations in this case. In addition, given that

   the work to be performed by the claims administrator is essentially ministerial and that the Court,

   in any event, will ultimately resolve any disputes regarding decisions made by the claims

   administrator, there can be no serious concern with partiality. Further, had Curaden USA

   genuinely harbored such a concern, it should have proposed an alternative claims administrator,

   which the Court could have considered. Thus, the Court approves Class-Settlement.com to serve

   as the claims administrator.2




   2
     While the Court has approved Lyngaas’s proposal that Class-Settlement.com be selected as the
   claims administrator, Lyngaas has not furnished any retention agreement or the compensation
   terms. Therefore, the Court does not ratify any such agreement or terms at this time. It will
   require Lyngaas to establish the reasonableness of any such arrangement when the
   reasonableness of other costs is later addressed.
                                                    10
Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                 PageID.25669       Page 11 of 15



          D. Incentive Award

          Lyngaas’s proposed notice of judgment states that class counsel will request the Court’s

   approval of a $15,000 incentive award to Lyngaas, to be funded from their attorney fees.

   Proposed Claim Form at 4. Curaden USA objects to an incentive award on the ground that it has

   not agreed to pay any amount above and beyond its liability for statutory damages under the

   TCPA. Curaden USA also objects to the amount of the award sought.

          Curaden USA is correct that an incentive award is “plainly inappropriate” in

   circumstances where there is neither an agreement between the parties regarding an award nor a

   common fund from which to draw the award. See Hadix v. Johnson, 322 F.3d 895, 898-899 (6th

   Cir. 2003) (declining to approve an incentive award that would compel the defendants “to take

   on the additional burden . . . above and beyond the liabilities they had agreed to in the consent

   decree settling the lawsuit”). However, Lyngaas asserts that an incentive award would be funded

   from the ultimate class recovery. Pl. Reply at 5 (Dkt. 143). The parties, therefore, agree that an

   incentive award would not be collected from Curaden USA as an additional liability.

          Further, given that any incentive award would be drawn from the class recovery, Curaden

   USA lacks standing to object to the amount of the incentive award, as it has no interest in the

   matter. See Tennille v. W. Union Co., 809 F.3d 555, 559 (10th Cir. 2015) (holding that a

   defendant lacked standing to challenge an attorney fee award, as “[g]enerally, a settling

   defendant in a class action has no interest in the amount of attorney fees awarded when those

   fees are to be paid from the class recovery rather than the defendant’s coffers”). Thus, the Court

   rejects Curaden USA’s objections regarding the amount of a potential incentive award.




                                                  11
Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                    PageID.25670        Page 12 of 15



          E. Costs of Claims Administration

          Lyngaas asserts that the costs of the claims administration process will ultimately be

   deducted from the class recovery as a litigation expense. Pl. Mot. at 14. However, Lyngaas

   proposes that both parties share in the upfront costs of claims administration and that Curaden

   USA’s portion be credited toward its ultimate liability. Id. Curaden USA objects to this

   proposal on the ground that costs associated with claims administration are not recoverable.

          Although Federal Rule of Civil Procedure 54(d) permits prevailing parties to be

   reimbursed for their “costs,” that recovery is limited under 28 U.S.C. § 1920 to the following

   types of nontaxable costs: (1) fees of the clerk and marshal, (2) fees of the court reporter, (3) fees

   and disbursements for printing and witnesses, (4) fees for exemplification and copies of papers

   necessarily obtained for use in the case, (5) docket fees, and (6) compensation of court appointed

   experts and interpreters.     Hadix, 322 F.3d at 899-900 (denying the plaintiff’s request for

   reimbursement of the cost of postage, supplies, copying, and word processors).

          None of the enumerated categories set forth in 28 U.S.C. § 1920 encompasses the costs of

  claims administration.       Therefore, Lyngaas is not entitled to share the costs of claims

  administration with Curaden USA. Although Lyngaas contends that the claims administration

  costs would ultimately be credited toward Curaden USA’s liability, the interests of equity would

  be better served if class counsel funded the upfront outlay for claims administration in a class

  action that they initiated and for which they seek attorney fees. The Court will later determine

  how these costs will ultimately be borne.

          F. Claims Period

          Lyngaas has proposed a claims period of 120 days—the same duration permitted in

   Krakauer v. Dish Network, LLC, No. 14-cv-333, 2019 WL 3002883, at *2 (M.D.N.C. July 10,



                                                    12
Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                 PageID.25671      Page 13 of 15



   2019). Curaden USA, however, argues that this period is too long, given that the opt-out period

   was limited to thirty days. See 7/3/19 Order at 5-6. Additionally, Curaden USA objects to

   permitting class members to submit their claims online, arguing that the means of submitting a

   claim are broader than the means for potential class members to opt out.

          Curaden USA has not cited any authority stating that a claims period must be similar in

   duration to an opt-out period.     Nor has it identified authority stating that the means for

   submitting claim forms must be identical to those employed for submitting opt-out requests.

   Indeed, the right to opt out is not intended to insulate defendants from liability but rather to

   protect potential class members who do not wish to be bound by a class judgment. See Fed. R.

   Civ. P. 23(c)(2)(B); see also Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1234 (9th Cir.

   1996). Nevertheless, a claims period of 120 days in this action is excessive. Whereas the claim

   form used in Krakauer required claimants to submit documentation in support of their claims, the

   proposed claim form in this case is far less burdensome. See No. 14-cv-333, 2017 WL 3206324,

   at *8 (M.D.N.C. July 27, 2017). Therefore, a period of sixty days is sufficient to permit

   claimants to submit their claim forms and affidavits. Further, the Court does not consider

   Lyngaas’s proposed means of submitting claim forms and affidavits to be objectionable.

          G. Claim Form Language

          Curaden USA contends that certain language in Lyngaas’s proposed claim form is

   misleading. First, the proposed claim form is entitled, “Claim Information Form and Notice of

   Judgment,” which, Curaden USA argues, erroneously suggests that a judgment has already been

   entered in the claimants’ favor. See Proposed Claim Form at 1, 3. This objection is without

   merit, given that a final judgment will be entered by the Court before the claim forms and




                                                  13
Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                PageID.25672       Page 14 of 15



   affidavits are sent to potential class members. Therefore, the “Notice of Judgment” language is

   not misleading and should not be removed from the proposed claim form.

          Second, Curaden USA objects to certain portions of the proposed claim form that are

   drafted in mandatory terms, arguing that claimants may believe they are being compelled by

   court order to submit a claim form. As drafted by Lyngaas, the proposed claim form states:

          The Court has determined that Curaden USA, Inc. (“Curaden USA”) sent two
          advertisements by fax in March 2016 in violation of the Telephone Consumer
          Protection Act. All persons who received those faxes without their prior express
          permission can now claim damages of $500 per fax, up to $1,000 for two faxes.
          Records in the case indicate that you or your company may qualify. But you must
          complete and submit the Claim Information Form below to collect your damages
          for receiving the faxes.

   Id. at 1 (emphasis added). Later, the proposed claim form instructs claimants to sign it: “You

   must sign this Claim Information Form (electronically or on paper) and submit it by [date].” Id.

   at 2. The proposed notice of judgment states, “You must complete and submit the Claim

   Information Form to be entitled to receive money for receiving one or more advertisements by

   fax from Curaden USA.” Id. at 3.

          This language clearly indicates that claimants are required to complete a claim form and

   affidavit in order to collect damages to which they may be entitled. Nothing about the language

   implies a court-ordered obligation to complete a claim form and affidavit.       Curaden USA

   suggests the following alternative language: “If you received a fax from Curaden USA in March

   2016 and if you would like to make a claim, then you must complete and submit the Claim

   Information Form below so that your claim can be evaluated to determine if you qualify for

   damages for receiving a fax.” Redline Proposed Claim Form at 1. The language as drafted by

   Lyngaas is simpler and more straightforward—one of the goals in preparing a claim form. See 4




                                                 14
Case 2:17-cv-10910-MAG-MKM ECF No. 145 filed 01/30/20                  PageID.25673    Page 15 of 15



   William B. Rubenstein, Newberg on Class Actions § 12:15 (5th ed. 2017). Therefore, the Court

   approves the language proposed by Lyngaas.

          Finally, Curaden USA argues that the claim form and affidavit should require claimants

   to provide a brief description of the faxes that they received from Curaden USA. See Redline

   Proposed Claim Form at 3, Ex. D to Pl. Mot. (Dkt. 138-4). Such a requirement, however, would

   likely create confusion among potential class members regarding the precise information being

   requested. Such a requirement, therefore, would undermine the efficiency and simplicity of the

   claims administration process. Indeed, courts must “[a]void imposing unnecessary hurdles on

   potential claimants” and must be “careful to avoid claim forms that scare class members away

   with confusing questions and onerous proof requirements.” 4 Rubenstein, Newberg on Class

   Actions § 12:21 (citation and internal quotation marks omitted). Therefore, requiring claimants

   to describe the faxes is not warranted.

                                             IV. CONCLUSION

          The Court grants in part Lyngaas’s motion for entry of judgment (Dkt. 138) but requires

   modification of the proposed claim form and notice of judgment consistent with this Opinion and

   consistent with the approved notice of judgment, claim form and affidavit, and notice of

   additional information attached as Exhibit 1 to the order of judgment that will be entered

   separately.

          SO ORDERED.

   Dated: January 30, 2020                              s/Mark A. Goldsmith
          Detroit, Michigan                             MARK A. GOLDSMITH
                                                        United States District Judge




                                                   15
